Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-16 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub. 2006/0107987; hereinafter Chen) in view of Biddle et al (US Pub. 2007/0007771; herein after Biddle).

As per claim 1, Chen discloses a system for recovering energy released by a computing unit, the system comprising: 

a first computing unit of a plurality of computing units, the first computing unit generating heat energy as the first computing unit processes information [abstract; Fig. 1; para 0002, 0016; a heat-generating device 31 (it may be any other of various electronic/electrical elements; e.g., another electronic/electrical component)]; 

an energy recovery unit [Fig. 1; para 0007-0008, 0012, 0026; a heat recycling system 37] comprising: 
pump fluidically coupled to the first computing unit, the pump configured to transport a cooling working fluid to the first computing unit to absorb the heat energy generated by the first computing device [abstract; a working fluid; para 0007-0008; converting the heat energy into electric energy, thereby recycling the heat energy for further use]; and 

a conversion device configured to convert the heat energy absorbed by the cooling working fluid into electrical energy [abstract; Fig. 1; para 0018, 0025; a thermoelectric converter 36 is configured for converting heat energy into electrical energy]; and 

a second computing unit coupled to the energy recovery unit, the second computing unit configured to use the electrical energy converted by the conversion [claim 10; thermoelectric converter powering one or more components with electrical energy obtained from heat energy].

Chen does not specifically discloses regarding pump fluidically coupled to the first heat generating device but clearly mentions about a working fluid. However, Biddle discloses an energy recovery system, for extracting energy from a source of waste heat utilizing a working fluid, a heat exchanger, and pump [abstract; para 0009, 0110; claim 5].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an energy recovery system for extracting energy from a heat energy. 


As per claim 9, Chen discloses a method for recovering energy released by a computing unit, the method comprising: 

transporting, by a pump of an energy recovery unit, a cooling working fluid to a first computing unit generating heat during the processing of information, wherein the cooling working fluid absorbs the heat energy generated by the computing unit [abstract; a working fluid; para 0007-0008; converting the heat energy into electric energy, thereby recycling the heat energy for further use]; 

[abstract; Fig. 1; para 0018, 0025; a thermoelectric converter 36 is configured for converting heat energy into electrical energy]; 

converting, by the conversion device of the energy recovery unit, the heat energy absorbed by the cooling working fluid into electrical energy [abstract; Fig. 1; para 0018, 0025; a thermoelectric converter 36 is configured for converting heat energy into electrical energy]; and 

31transporting the electrical energy converted by the conversion device to a second computing unit, wherein the transported electrical energy powers the second computing unit to process information [claim 10; thermoelectric converter powering one or more components with electrical energy obtained from heat energy].

Chen does not specifically discloses regarding pump fluidically coupled to the first heat generating device but clearly mentions about a working fluid. However, Biddle discloses an energy recovery system, for extracting energy from a source of waste heat utilizing a working fluid, a heat exchanger, and pump [abstract; para 0009, 0110; claim 5].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an energy recovery system for extracting energy from a heat energy. 


As per claims 2 and 10, Biddle discloses wherein the cooling working fluid is one of the following: a refrigerant that conducts the heat energy away from the first computing device [para 0003; refrigerating apparatus]; or a refrigerant configured to absorb the heat energy through a controlled airflow [para 0003; para 0003; refrigerating apparatus].

As per claims 3 and 11, Biddle discloses wherein the conversion device is further configured to: separate the absorbed heat energy from the cooling working fluid [abstract; para 0007; extracting energy from a source of waste heat]; convert the separated heat energy into mechanical energy [abstract; para 0007; an electromechanical conversion unit]; and generate electrical energy using the mechanical energy [abstract; para 0007; converting said mechanical energy into electrical energy].

Claims 4 and 12, Biddle discloses wherein the conversion device further comprises a heat exchanger configured to transfer the absorbed heat energy from the cooling working fluid into a power generation working fluid [abstract; para 0007; heat exchanger].

As per claims 5 and 13, Biddle discloses further comprising: 30a condenser configured to cool and release the absorbed heat energy into a surrounding environment [para 0003, 0110; condensers or a condensing unit].

As per claims 6 and 14, Biddle discloses wherein the pump is further configured to: return the cooling working fluid to the first computing unit in response to the conversion of the [abstract; para 0007; circulating working fluid].

As per claims 7 and 15, Biddle discloses wherein the pump further comprises: a controller configured to: direct flow of the cooling working fluid between the first computing device and the energy recovery unit; and monitor performance of the pump [para 0088; a controller; claim 104].

As per claims 8 and 16, Biddle discloses further configured to: circulate a cooling gas through the first computing unit to absorb a fraction of the heat energy generated by the first computing unit, wherein the cooling gas provides the absorbed heat energy to the conversion device [para 0036, 0082; said fluid is a gas; claim 31].


Short summary of the cited prior art by the examiner in PTO-892 form but not used in rejection above.
C. US-20200274045 discloses methods of manufacturing and operating nano-scale energy converters and electric power generators.
D. US-20160123620 discloses heat recovery systems that use computationally generated thermal energy.
E. US-20160284962 discloses an energy harvesting system that is able to recycle waste heat energy that would otherwise be lost, and use that energy to power information technology equipment in a data center.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116